Citation Nr: 0627174	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of a nasal fracture, postoperative septorhinoplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims folder was subsequently 
transferred to the RO in Nashville, Tennessee.

The case returns to the Board following a remand to the RO in 
December 2005.  

The veteran testified before a judge no longer with the Board 
at a Travel Board hearing in November 2002.  A transcript of 
that hearing has been associated with the claims folder and 
reviewed by the undersigned.  Subsequent hearings were 
scheduled but later canceled by the veteran.  


FINDING OF FACT

The medical evidence of record reflects a nasal disability 
consisting of mild chronic sinusitis, a deviated nasal septum 
(with 70 obstruction in the left nasal passage), and chronic 
rhinitis; there is no evidence of frequent hospitalizations 
or marked interference with employment related to the nasal 
disability.    


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a nasal fracture, postoperative 
septorhinoplasty, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.97, Diagnostic Code 6502 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The disability characterized as residuals of a nasal 
fracture, postoperative septorhinoplasty, is currently 
evaluated as noncompensable by analogy to Diagnostic Code 
(Code) 6502, deviation of the nasal septum.  38 C.F.R. § 
4.97.  Under Code 6502, a 10 percent rating is assigned for 
traumatic deviation only, with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on 
one side.  This rating is the only rating available under VA 
regulations.  38 C.F.R.  § 4.97 (1997); see 38 C.F.R. § 4.31 
(where the Schedule does not provide a 0 percent rating, a 0 
percent shall be assigned if the requirements for a 
compensable rating are not met).

The medical evidence of record, including the veteran's 
service medical records, outpatient treatment records, and VA 
examinations, reveal that the veteran sustained an injury 
while on duty in November 1969 that required corrective 
septorhinoplasty in March 1970 after the veteran reported 
consistent congestion of the left nasal area.  Subsequent to 
the March 1970 operation and examination, in which the 
condition was diagnosed as a deviated septum with no nerve or 
artery involvement, the veteran continued to suffer from 
congestion of the left nasal area, post-nasal drip, and 
episodes of epistaxis.  

In a June 2001 VA examination, the examiner found no external 
deformities but noted that the septum is deviated to the 
left, with 50-percent posterior obstruction of the left nasal 
passage.  There is no evidence of purulent nasal discharge.  
Similarly, in June 2005, a VA examiner diagnosed the veteran 
with mild chronic sinusitis, a deviated nasal septum (with 70 
obstruction of the left nasal passage), and chronic rhinitis.  
There was no evidence of polyps or pus in the nose, although 
the mucous membrane was boggy and suggestive of chronic 
rhinitis.  The right nasal passage was found to be 
unobstructed.   

Based on this examination and the post-service medical 
record, the Board finds that the evidence does not support a 
compensable rating under Code 6502, as there is not 50-
percent obstruction of both nasal passages nor complete 
(100%) obstruction of the left nasal passage, as required to 
satisfy the 10 percent rating criteria.  38 C.F.R.  § 4.7.  
The medical record fully supports this finding, including the 
veteran's own statements, which fails to note the type of 
problem that would warrant a compensable evaluation. 

In addition, there is no evidence of associated unusual 
circumstances, such as frequent hospitalizations or marked 
interference with employment related to the nasal disability, 
to warrant consideration of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).      

In summary, the Board finds that the preponderance of the 
evidence is against a compensable rating under Code 6502 for 
residuals of a nasal fracture, postoperative 
septorhinoplasty.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.97, Code 6502 (2005).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated March 2001, February 
2004, and March 2006, as well as information provided in the 
May 2002 statement of the case and August 2005 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2002 
statement of the case and August 2005 supplemental statement 
of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the June 
2001 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), he received such 
notice afterwards by letter dated March 2006.  Furthermore, 
the Board emphasizes that the veteran has not made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward him.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any error was harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice by letter dated March 2006.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, VA outpatient treatment 
records, and multiple VA examinations.  In addition, the 
veteran provided lay evidence in the form of personal 
statements and hearing testimony.  The Board finds no 
indication or allegation that additional pertinent evidence 
remains outstanding.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claims.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      

Finally, the Boards notes that it remanded this case in 
December 2005 with instructions for the RO to comply with the 
veteran's request for a second Travel Board hearing.  
However, the veteran subsequently cancelled his scheduled 
July 2006 hearing.  As such, the Board finds that the RO has 
made all reasonable attempts to comply with the instructions 
in the December 2005 remand and that therefore no remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).   

ORDER

A compensable disability rating for residuals of a nasal 
fracture, postoperative septorhinoplasty, is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


